Citation Nr: 0525728	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  96-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the back and left posterior arm, Muscle 
Groups IV and XX, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the benefit sought on appeal.

This matter was previously before the Board and denied in a 
July 2002 decision.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated April 2003, the Court vacated the Board's 
decision, and remanded the matter to the Board for actions 
consistent with the parties' Joint Motions for Remand and to 
Stay Proceedings (Joint Motion).

The Court remanded to the Board, because it failed to 
sufficiently articulate its reasons and bases for the 
findings that the appellant was properly notified of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  In addition, the Court remanded so that the 
Board could consider if the veteran should be entitled to 
service connection for scars, even if noncompensable under 38 
C.F.R. § 4.31 (2004).


REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  A VCAA letter 
was sent to the appellant in March 2004, and pursuant to 
38 C.F.R. § 3.159, the letter informed the veteran which 
information and evidence, if any, the claimant is required to 
provide to VA, and which information and evidence, VA is 
required to provide.  However, the letter referred to the 
requirements for a grant of service connection, but did not 
tell the veteran what information and evidence is needed to 
prove his claim for an increased rating for residuals of a 
shell fragment wound to the back and left posterior arm, 
affecting Muscle Groups IV and XX, from 10 percent disabling.  
Therefore, the veteran's claim must be remanded for issuance 
a VCAA letter that tells the veteran of the information and 
evidence needed to prove his claim for an increased rating 
for his shell fragment wound.  Accordingly, his claim must be 
remanded so that he can be provided notice as required in 
written format.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an increased rating from 10 
percent disabling for residuals of a shell 
fragment wound to the back and left 
posterior arm, affecting Muscle Groups IV 
and XX, which information and evidence, if 
any, the claimant is required to provide 
to VA, and which information and evidence, 
VA is required to provide.  The appellant 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit, the 
appellant's claim of an increased rating 
from 10 percent disabling for residuals 
of a shell fragment wound to the back and 
left posterior arm, affecting Muscle 
Groups IV and XX, should be 
readjudicated.  It should be considered 
whether the veteran is entitled to 
service connection for scars, even if 
noncompensable under 38 C.F.R. § 4.31 
(2004).  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



